DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/15/2021.  Claims 1-3 and 7-19 are allowed pursuant to examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 7: The method of claim 1, wherein the acrylonitrile-based polymer has the repeating unit including 50 to 97 mol% of the acrylonitrile monomer and 3 to 50 mol% of the acrylic monomer. 
Claim 9: The method of claim 8, wherein, after the drying, a content of the glycol-based compound in the acrylonitrile-based polymer powder is 5 to 15 wt% with respect to a total weight of the acrylonitrile-based polymer powder.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Rios et al. (US 2016/0258082 of record) hereinafter Rios teaches:
A method of producing a carbon fiber ([0002]), the method comprising:
a) adding an acrylonitrile-based polymer solution to a glycol-based compound having a boiling point of 180 to 210°C to precipitate an acrylonitrile-based polymer ([0025]; Rios does not explicitly recite the glycol-based compound having a boiling point of 180 to 210°C.  However, Rios teaches ethylene glycol, which applicant specification discloses as being having the claimed properties.);
b) melt spinning an acrylonitrile-based polymer to obtain a spun fiber ([0012, 0023]); and
c) performing stabilization and carbonization on the spun fiber to obtain a carbon fiber ([0027, 0036]);
wherein the acrylonitrile-based polymer has a repeating unit derived from an acrylonitrile monomer and an acrylic monomer ([0012]).
Rios does not teach adding a solution containing a glycol-based compound having a boiling point of 180 to 210°C to precipitate an acrylonitrile-based polymer for obtaining an acrylonitrile powder or melt spinning the acrylonitrile-based polymer powder.
Rios teaches adding ethylene glycol to a melt of acrylonitrile-based polymer.  However, as argued by the applicant, ethylene glycol alone is not a solution containing a glycol-based compound.  Rios also further appears to teach away from the claims as Rios adds ethylene glycol to a melt of acrylonitrile-based polymer which preclude any precipitation of solid acrylonitrile-based polymer powder.
Yu et al. (US 9644290 of record) hereinafter Yu teaches adding ethylene glycol to an acrylonitrile-based polymer solution (Col 11, ln 34-38).  However, ethylene glycol alone is not a solution containing a glycol-based compound.  Yu also does not teach precipitating an acrylonitrile-based polymer for obtaining an acrylonitrile powder or melt spinning the acrylonitrile-based polymer powder.  Yu further appears to teach away from the claimed invention as Yu teaches wet spinning of PAN which requires the PAN to be in solution rather than precipitated as required by the claims.
The remaining prior art of record fails to remedy the deficiencies of Rios and Yu.  Therefore the prior art fails to teach each and every limitation of the claim.
Therefore claim 1 is allowed.
Claims 2-3, and 7-19 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743